Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.

Claim Status
Claims 1-3, 6-7, 10-11, 14-15 and 18-28 are pending. Claims 1-3 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and the crystal of claim 3. Claims 6-7, 10-11, 14-15 and 18-28 are withdrawn as being drawn to a nonelected species/invention.

Response to Amendment
The declaration under 37 CFR 1.132 filed on 7/2/2021 is insufficient to overcome the rejection of claims 1-3 based upon 35 U.S.C. 102 as set forth in the last Office action because: Applicant argues that the Kimura reference discloses using Diaion® SK116 in the hydrogen (H+) form. The Examiner agrees with Applicant’s arguments .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This rejection has been modified.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2013/0035470).
With respect to claims 1-2, Kimura et al. teach a crystal of oxidized glutathione (GSSG) dication (Na or ammonia) hexahydrate (claims 1-2; paras [0039], [0042], [0063], [0068]).
Kimura further teaches that the cation exchange resin is Amberlite 124 Na, 252 Na and the like (para [0032]). Amberlite 124 Na and 252 Na are sodium cation exchange resins. Passing the aqueous solution of GSSG through Amberlite 124 Na or 
With respect to claim 3, the instant specification teaches adding a C1 to C6 alcohol to an aqueous solution of GSSG to produce the claimed crystal. Kimura et al. teach adding methanol, ethanol, n-propanol or isopropyl alcohol to an aqueous solution containing oxidized glutathione (claim 5). Thus, since the crystal of oxidized glutathione of Kimura et al. is made through the same process, it must necessarily be the same as the instantly claimed crystal of oxidized glutathione.  
Furthermore, since the Office does not have the facilities for examining and comparing applicants’ crystal of oxidized glutathione with the crystal of oxidized glutathione of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Response to Arguments
Applicant’s arguments filed on 7/2/2021 have been fully considered but they are not persuasive.
Applicant argues that Kimura et al. does not disclose or reasonably suggest a crystal of oxidized glutathione.
Applicant further argues that Kimura et al. discloses that oxidized glutathione may be loaded to a strongly acidic cation exchange resin (H+ type). As such, the resulting aqueous solution of GSSG would be in salt-free form.

Applicant arguments are not persuasive because Kimura teaches that the cation exchange resin is Amberlite 124 Na, 252 Na and the like (para [0032]). Amberlite 124 Na and 252 Na are sodium cation exchange resins. Passing the aqueous solution of GSSG through Amberlite 124 Na or 252 Na would remove ammonia in exchange with Na, thus producing a crystal of GSSG disodium salt.
Furthermore, Kimura et al. teach that the oxidized glutathione is eluted with an aqueous ammonia (para [0064]). Since ammonia is basic, the pH would necessarily increase, and the oxidized glutathione would necessarily be in the form of a dication salt.
Moreover, even assuming arguendo that the pH remains at 2.5 to 3.5 after elution with ammonia, one of ordinary skill in the art would know that oxidized glutathione with ionized carboxylic acids would be in equilibrium with oxidized glutathione with nonionized carboxylic acids.
For the reasons stated above the rejection is maintained.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
This rejection is maintained.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9000126. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same crystal.
With respect to claims 1-2, ‘126 teachess a process for producing a crystal of oxidized glutathione hexahydrate.
‘126 further teaches a dication salt of the crystal (i.e. sodium or ammonia) (column 5, lines 25-26 and 41-42; Examples 1 and 3). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). 
‘126 also teaches that the cation exchange resin is Amberlite 124 Na, 252 Na and the like (para [0032]). Amberlite 124 Na and 252 Na are sodium cation exchange resins. Passing the aqueous solution of GSSG through Amberlite 124 Na or 252 Na would remove ammonia in exchange with Na, thus producing a crystal of GSSG disodium salt.
With respect to claim 3, the instant specification teaches adding a C1 to C6 alcohol to an aqueous solution of GSSG to produce the claimed crystal. ‘126 teaches 
Furthermore, since the Office does not have the facilities for examining and comparing applicants’ crystal of oxidized glutathione with the crystal of oxidized glutathione of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Response to Arguments
Applicant’s arguments filed on 7/2/2021 have been fully considered but they are not persuasive.
Applicant argues that Kimura et al. does not disclose or reasonably suggest a crystal of oxidized glutathione.
Applicant further argues that Kimura et al. discloses that oxidized glutathione may be loaded to a strongly acidic cation exchange resin (H+ type). As such, the resulting aqueous solution of GSSG would be in salt-free form.
Applicant also argues that the aqueous solution containing oxidized glutathione is adjusted to a pH of 2.5 to 3.5 with hydrochloric acid, sulfuric acid, sodium hydroxide, or the like. However, since the charge of oxidized glutathione at a pH of 2.5 to 3.5 is zero, 
Applicant arguments are not persuasive because Kimura teaches that the cation exchange resin is Amberlite 124 Na, 252 Na and the like (para [0032]). Amberlite 124 Na and 252 Na are sodium cation exchange resins. Passing the aqueous solution of GSSG through Amberlite 124 Na or 252 Na would remove ammonia in exchange with Na, thus producing a crystal of GSSG disodium salt.
Furthermore, Kimura et al. teach that the oxidized glutathione is eluted with an aqueous ammonia (para [0064]). Since ammonia is basic, the pH would necessarily increase, and the oxidized glutathione would necessarily be in the form of a dication salt.
Moreover, even assuming arguendo that the pH remains at 2.5 to 3.5 after elution with ammonia, one of ordinary skill in the art would know that oxidized glutathione with ionized carboxylic acids would be in equilibrium with oxidized glutathione with nonionized carboxylic acids.
For the reasons stated above the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP6055408B2 (machine translation), US 2004/0250751, US 2014/0194371, WO 2013/002317 (machine translation), WO 2016/159317 (machine translation). All the cited documents teach a crystal of oxidized glutathione (GSSG) dication made through the process taught in the instant specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658